DETAILED ACTION
1.	This office action is in response to the communication filed on 09/27/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-195886 filed on 10/17/2018.

Allowable Subject Matter
4.	Claims 1-12 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for transmitting and/or collecting communication associated with malware.  Independent claims 1, 5 and 9 identify the uniquely distinct features for changing a destination address of a first packet to an address of a third terminal belonging to a second system, and transmitting the changed first packet to the third terminal in response to receiving the first packet, from a first terminal, destined for a second terminal belonging to a first system, wherein the first terminal belonging to the first system is infected with malware; generating a port group 
One of the closest prior art, Ettema et al. (US 10044675 B1), discloses a method for integrating a honey network with an enterprise network, wherein, once a device in the enterprise network is determined to be compromised with malware, outbound traffic from the device to another device in the enterprise network is directed to the honey network. The other closest prior art, Ma et al. (US 20190349297 A1), discloses a method for routing data packets through sequences of one or more network tools for monitoring and/or security purposes, wherein a group of ports is treated as one port based on input provided by an administrator. However, either singularly or in combination, Ettema et al. and/or Ma et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 5, 9, and the respective dependent claims 2-4, 6-8, 10-12 are in condition for allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUAN V DOAN/Primary Examiner, Art Unit 2437